825 So. 2d 1070 (2002)
Donna REUTER, individually and on behalf of others similarly situated, Appellant,
v.
McKENZIE CHECK ADVANCE OF FLORIDA, LLC, d/b/a National Cash Advance, Steve McKenzie, Brenda McKenzie and unknown entities and individuals, and Wendy Betts, Appellees.
No. 4D02-421.
District Court of Appeal of Florida, Fourth District.
September 18, 2002.
E. Clayton Yates of Law Office of E. Clayton Yates, P.A., Fort Pierce, and John R. Newcomer and Christopher C. Casper of James, Hoyer, Newcomer & Smiljanich, P.A., Tampa, for appellant.
Virginia B. Townes of Akerman, Senterfitt & Eidson, P.A., Orlando, for appellees.
*1071 PER CURIAM.
Affirmed. See Buckeye Check Cashing, Inc. v. Cardegna, 824 So. 2d 228 (Fla. 4th DCA 2002).
STONE, MAY, JJ., and JACOBUS, BRUCE, Associate Judge concur.